55 F.3d 684
312 U.S.App.D.C. 119
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Andre H. BOWLDING, Appellant.
No. 94-3087.
United States Court of Appeals, District of Columbia Circuit.
April 14, 1995.

Before:  BUCKLEY, WILLIAMS, and TATEL, Circuit Judges
Before:  BUCKLEY, WILLIAMS, and TATEL, Circuit Judges
JUDGMENT
Per Curiam.


1
This case came to be heard on appeal from the United States District Court for the District of Columbia and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C. Cir.  Rule 36(b).  Because the testimony regarding the time that the officer waited after knocking was subject to multiple interpretations, we conclude that the district court, which observed the witnesses and the context of their testimony firsthand, did not clearly err in its finding.  We therefore affirm its conclusion that the knock and announce statute was not violated.  The district court's decision to admit government evidence regarding the pistols' operability, if error at all, was harmless.  The evidence supporting appellant's convictions was overwhelming, and the jury's decision to acquit on the two remaining charges demonstrates that it was not significantly prejudiced against defendant's counsel.  It is therefore


2
ORDERED and ADJUDGED by the Court that appellant's convictions are affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41.